IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA PLAINTIFF

V. CASE NO. 5:15-CR-50034-TLB-1

MANUEL PATRICK CAMARILLO DEFENDANT
OPINION AND ORDER |

Currently before the Court is Defendant Manuel Patrick Camarillo’s pro se Second
Emergency Motion for Compassionate Release (Doc. 50). The Government has filed a
Response (Doc. 52). Mr. Camarillo filed a Reply and an Amended Motion to Reduce
Sentence for Compelling and Extraordinary Circumstances (Docs. 54 & 55). Having
reviewed all of these filings, the Court finds that both of the pending Motions (Docs. 50 &
55) should be DENIED for the reasons explained below.

Il. BACKGROUND

On December 1, 2015, Mr. Camarillo was sentenced after pleading guilty to Counts
Two, Three, and Four of the Indictment (Doc. 12). Counts Two and Three charged him
with knowingly and intentionally distributing a mixture and substance containing
methamphetamine, in violation of 21 U.S.C. § 841(a)(1), and Count Four charged him
with knowingly carrying and using a firearm in furtherance of a drug trafficking crime, in
violation of 18 U.S.C. § 924(c)(1)(A)(i). The Court sentenced him to a 52-month term of
imprisonment on Counts Two and Three, to run concurrently, and to 60 months on Count
4, to run consecutively, for a total term of imprisonment of 112 months (Doc. 33). The
Court also imposed a 3-year term of supervised release, a $3,600 fine, and a $300 special

assessment. /d.
Mr. Camarillo is currently incarcerated at United States Penitentiary (“USP”) Terra
Haute with a projected release date of March 4, 2024. See Fed. Bureau of Prisons,
Inmates, https://www.bop.gov/inmateloc/ (last accessed July 1, 2021). He has served
approximately 73 months of his original sentence but now moves for compassionate
release under 18 U.S.C. § 3582(c)(1) due to his hypothyroidism, hyperlipidemia, obesity,
and complications arising from his prior COVID-19 infection. Mr. Camarillo’s medical
records show that he is 31 years old and that he does indeed have hypothyroidism,
hyperlipidemia, and allergies. He has also complained to BOP medical staff that he
---guffers from intermittent chest pains and night sweats after contracting COVID-19. (Doc. -
53-3, p. 32). He tested positive for COVID-19 in December 2020. See id. at p. 1.

ll. LEGAL STANDARD

The First Step Act of 2018 (“FSA”) permits an inmate to seek a sentence reduction
directly from the sentencing court “after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
defendant's behalf or the lapse of 30 days from the receipt of such a request by the
warden of the defendant's facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A)Ci)._ If
one of these threshold requirements is satisfied, the court may grant a defendant’s motion
for a reduction in sentence “after considering factors set forth in section 3553(a) to the
extent that they are applicable, if it finds that . . . extraordinary and compelling reasons
warrant such a reduction . .. and that such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(AXi). Thus,
the Court looks to the Sentencing Commission’s policy statement in the United States

Sentencing Guidelines (“U.S.S.G.”) as a starting point in determining what constitutes
“extraordinary and compelling reasons” under § 3582(c)(1)(A)(i). Application Note
1(AXii)() of USSG § 1B1.13 indicates that the medical condition of the defendant may
provide extraordinary and compelling reasons if the defendant is “suffering from a serious
physical or medical condition . . . that substantially diminishes the ability of the defendant
to provide self-care within the environment of a correctional facility and from which he or
she is not expected to recover.” Although the Sentencing Commission has not updated
nor adopted a new policy statement since the FSA was enacted, the policy statement
nonetheless provides guidance as to what constitutes extraordinary and compelling
‘reasons for the purposes of 18 U.S.C. § 3582(c)(1)(A). See, e.g., United States v.
Schmitt, 2020 WL 96904, at *3 (N.D. lowa Jan. 8, 2020).
lll. DISCUSSION
A. Exhaustion of Remedies

The Court's ability to rule on Mr. Camarillo’s Motion is dependent on whether he:
(1) fully exhausted his administrative right to appeal the BOP’s failure to bring a motion
for early release or (2) allowed 30 days to lapse since the warden received his request
for early release, whichever event is sooner. 18 U.S.C. § 3582(c)(1)(A)(i). He presents
proof that he requested compassionate release from his warden on May 16, 2020. (Doc.
50, pp. 17-22). The Government concedes that he has exhausted his administrative
remedies. Therefore, since Mr. Camarillo petitioned his warden for early release in May
2020 and because more than 30 days have lapsed since then, the Court finds that he has

satisfied the exhaustion requirement set forth at 18 U.S.C. § 3582(c)(1}(A)(i).
B. Extraordinary and Compelling Circumstances

Since Mr. Camarillo has already recovered from a COVID-19 infection, his
argument for compassionate release relies upon his ongoing risk of reinfection with
COVID-19 (or one of the new variants) and the alleged deterioration of his physical
condition following his COVID-19 infection. Unfortunately, there is little evidence to
support these contentions. As to his risk of reinfection, that risk is speculative. The
Centers for Disease Control and Prevention (“CDC”) website states that “[c]ases of
reinfection with COVID-19 have been reported, but remain rare.” Ctrs. for Disease
Control and Prevention, Reinfection with COVID-19, https:/Avww.cde.gov/coronavirus/2
019-ncov/your-health/reinfection.html (last accessed July 2, 2021). In short, there is little
basis for the Court to conclude that Mr. Camarillo faces any risk of reinfection.’ Other
courts have agreed that the risk of COVID-19 reinfection does not, by itself, qualify as an
extraordinary and compelling reason justifying compassionate release. United States v.
Molley, 2020 WL 3498482, at *2-3 (W.D. Wash. June 29, 2020) (“That possibility [of
reinfection] is not the same as the concrete and serious threat that infection poses to at-
risk inmates, and it is not an extraordinary and compelling reason to release Molley from
prison.”); but see United States v. Hanson, 2020 WL 3605845, at *4 (D. Or. July 2, 2020)
(noting that a prior infection of COVID-19 may not necessarily confer immunity). In the

Court's view, at this time, the risk to Mr. Camarillo posed by a potential reinfection is too

 

1 According to the BOP’s COVID-19 tracking website, as of July 2, 2021, no one in USP
Terra Haute has an active case of COVID-19. Fed. Bureau of Prisons, COVID-19
Coronavirus, https://www.bop.gov/coronavirus/ (last accessed July 2, 2021).
speculative to constitute an extraordinary and compelling reason for compassionate
release.?

Furthermore, the Court concludes that Mr. Camarillo has failed to demonstrate that
his medical conditions have deteriorated to the point that he is unable to provide self-care
within his correctional facility. The Court is convinced that he suffers from hypothyroid
and hyperlipidemia. Moreover, his medical records indicate that he has complained of
intermittent chest pains and night sweats following his recovery from COVID-19. While
these conditions are undoubtedly serious, his medical records also show that he is
receiving ongoing treatment for all of these issues, and there is no indication that his
conditions independently rise to the level of an extraordinary and compelling basis for a
reduction of his sentence.

C. Section 3553(a) Factors

Even if Mr. Camarillo were able to demonstrate extraordinary and compelling
reasons for his release, he is not a suitable candidate for early release considering the
Section 3553(a) factors. Section 3582(c)(1) requires the court to consider the factors set
forth in 18 U.S.C. § 3553(a) before granting a motion for compassionate release. Here,
Mr. Camarillo was held responsible for a relatively small amount of actual
methamphetamine, 15.6 grams, but his total sentence was driven by the fact that he used
a firearm in furtherance of drug trafficking, a crime that carries a 60-month mandatory

minimum. !n fact, his PSR indicates that he not only used a firearm in furtherance of his

 

2 The Court's decision on this score is based upon the present scientific uncertainty
regarding the risks of reinfection. Should that uncertainty be resolved and the risk
become more apparent, the Court may reevaluate whether that risk constitutes an
extraordinary and compelling reason to release inmates from prison.
drug trafficking crime but that he was aware of the heightened penalties associated with
such actions and bragged about his disregard for those penalties. (Doc. 29, p. 5).
Additionally, while he was only 25 years old when sentenced, he had significant prior
criminal convictions: his criminal history category was a Ill. In short, Mr. Camarillo’s
sentence was appropriate given the seriousness of his offense conduct and his criminal
history.

At this point, it appears that Mr. Camarillo has now served approximately 65% (73
months) of his original 112-month sentence of imprisonment. In the Court's view, this
- amount of time is insufficient to reflect the seriousness of his offense conduct, to promote
respect for the law, and to afford adequate deterrence to those who would seek to engage
in similar criminal activities. Additionally, allowing Mr. Camarillo to complete his prison
sentence in 73 months would create a significant disparity with other defendants who
have been held responsible for using firearms in furtherance of drug trafficking crimes. In
sum, after considering and weighing all of the Section 3553(a) factors, the Court
continues to find that a sentence of 112 months is just and fair under the totality of the
circumstances.

For these reasons, even assuming Mr. Camarillo has demonstrated extraordinary
and compelling medical reasons justifying a reduction of his sentence, the Court finds

that the Section 3553(a) factors do not justify compassionate release.*

 

3 To the extent Mr. Camarillo asks to serve the remainder of his sentence in home
confinement, the FSA gives only the BOP—not the Court—the power to decide where
Mr. Camarillo serves his sentence. See 18 U.S.C. §§ 3624(c)4), 3621(b).
IV. CONCLUSION
IT IS THEREFORE ORDERED that Manuel Patrick Camarillo’s Second
Emergency Motion for Compassionate Release and Amended Motion to Reduce

Sentence for Compelling and Extraordinary Circumstances (Bocs. 50 & 55) are DENIED.

IT IS SO ORDERED on this Ghiw of July, 2021.) |

“BROOKS
UNITED b fares. DISTRICT JUDGE

    

 
